 
EXHIBIT 10.1
 
EMPLOYEE

Stock Option


Granted by


STANDARD FINANCIAL CORP.


under the


STANDARD FINANCIAL CORP.
2012 EQUITY INCENTIVE PLAN


This stock option agreement (“Option” or “Agreement”) is and will be subject in
every respect to the provisions of the 2012 Equity Incentive Plan (the “Plan”)
of Standard Financial Corp. (the “Company”) which are incorporated herein by
reference and made a part hereof, subject to the provisions of this
Agreement.  A copy of the Plan has been provided to each person granted a stock
option pursuant to the Plan.  The holder of this Option (the “Participant”)
hereby accepts this Option, subject to all the terms and provisions of the Plan
and this Agreement, and agrees that all decisions under and interpretations of
the Plan and this Agreement by the Committee appointed to administer the Plan
(“Committee”) or the Board will be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns.  Capitalized terms used herein but not defined will have the
same meaning as in the Plan.
 
1.
Name of Participant:  _________________________

 
2.
Date of Grant:  July 25, 2012

 
3.
Total number of shares of Company common stock, $0.01 par value per share, that
may be acquired pursuant to this Option:  ____________________

(subject to adjustment pursuant to Section 10 hereof).


 
●
This is an Incentive Stock Option (“ISO”).

 
4.
Exercise price per share:  $ __________

(subject to adjustment pursuant to Section 10 below)


5.
Expiration Date of Option:  July 24, 2022.

 
6.
Vesting Schedule.  Except as otherwise provided in this Agreement, this Option
first becomes exercisable, subject to the Option’s expiration date, in
accordance with the vesting schedule specified herein.

 
The Options granted under this Agreement shall vest in five (5) equal annual
installments, with the first installment becoming exercisable on the first
anniversary of the date of grant, or July 25, 2013, and succeeding installments
on each anniversary thereafter, through July 25, 2017.  To the extent the
Options awarded to me are not equally divisible by “5,” any excess Options shall
vest on July 25, 2017.

 
 
 

--------------------------------------------------------------------------------

 

This Option may not be exercised at any time on or after the Option’s expiration
date. Vesting will automatically accelerate pursuant to Section 2.5 of the Plan
(in the event of death or Disability or Involuntary Termination of Employment
following a Change in Control).
 
7.
Exercise Procedure.

 
 
7.1
Delivery of Notice of Exercise of Option.  This Option will be exercised in
whole or in part by the Participant’s delivery to the Company of written notice
(the “Notice of Exercise of Option” attached hereto as Exhibit A) setting forth
the number of shares with respect to which this Option is to be exercised,
together with payment by cash or other means acceptable to the Committee,
including:

 
 
(i)
by tendering shares of Common Stock valued at Fair Market Value (as defined in
Section 8.1(r) of the Plan) as of the day of exercise;

 
 
(ii)
by irrevocably authorizing a third party, acceptable to the Committee, to sell
shares of Common Stock (or a sufficient portion of the shares) acquired upon
exercise of the Option and to remit to the Company a sufficient portion of the
sale proceeds to pay the entire exercise price and any tax withholding resulting
from such exercise;

 
 
(iii)
by a net settlement of the Option, using a portion of the shares obtained on
exercise in payment of the exercise price of the Option;

 
 
(iv)
by personal, certified or cashier’s check;

 
 
(v)
by other property deemed acceptable by the Committee; or

 
 
(vi)
by any combination thereof.

 
8.
Delivery of Shares.

 
Delivery of shares of Common Stock upon the exercise of this Option will comply
with all applicable laws (including the requirements of the Securities Act) and
the applicable requirements of any securities exchange or similar entity.


9.
Adjustment Provisions.

 
This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.3 of the Plan.
 
10.
Termination of Option and Accelerated Vesting.

 
This Option will terminate upon the expiration date, except as set forth in the
following  provisions:
 

 
2

--------------------------------------------------------------------------------

 

 
(i)
Death.  This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s death.  This
Option may thereafter be exercised by the Participant’s legal representative or
beneficiaries for a period of one year from the date of death, subject to
termination on the expiration date of this Option, if earlier.

 
 
(ii)
Disability.  This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s Disability.
This Option may thereafter be exercised for a period of one year from the date
of such Termination of Service by reason of Disability, subject to termination
on the Option’s expiration date, if earlier.

 
 
(iii)
Termination for Cause.  If the Participant’s Termination of Service is
for  Cause, all Options that have not been exercised will expire and be
forfeited.

 
 
(iv)
Change in Control. In the event of the Participant’s Involuntary Termination of
Employment following a Change in Control, all Options held by the Participant,
whether or not exercisable at such time, will become fully exercisable, subject
to the expiration provisions otherwise applicable to the Option.  A “Change in
Control” will be deemed to have occurred as provided in Section 4.2 of the Plan.

 
 
(v)
Retirement.  If the Participant’s Termination of Service is due to Retirement
(as defined in Section 8.1(aa) of the Plan), this Option may be exercised, to
the extent it was vested and exercisable at the time of such termination, for a
period of one year following termination (and all Options that have not vested
will expire and be forfeited on the date of Retirement).

 
 
(vi)
Other Termination.  If the Participant’s Termination of Service is for any
reason other than due to death, Disability or for Cause, this Option may
thereafter be exercised, to the extent it was exercisable at the time of such
termination, for a period of three months following termination, subject to
termination on the Option’s expiration date, if earlier.

 
 
(vii)
Incentive Option Treatment.  No Option will be eligible for treatment as an ISO
in the event such Option is exercised more than three months following
Termination of Service (except in the case of Termination of Service due to
Disability).  In order to obtain ISO treatment for Options exercised by heirs or
devisees of the Participant, the Participant’s death must have occurred while
the Participant was employed or within three months of Termination of Service.

 

 
3

--------------------------------------------------------------------------------

 

11.
Miscellaneous.

 
 
11.1
No Option will confer upon the Participant any rights as a stockholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.

 
 
11.2
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

 
 
11.3
Except as otherwise provided by the Committee, ISOs under the Plan are not
transferable except (1) as designated by the Participant by will or by the laws
of descent and distribution, (2) to a trust established by the Participant, or
(3) between spouses incident to a divorce or pursuant to a domestic relations
order, provided, however, that in the case of a transfer described under (3),
the Option will not qualify as an ISO as of the day of such transfer.

 
 
11.4
This Option will be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania.

 
 
11.5
The granting of this Option does not confer upon the Participant any right to be
retained in the employ of the Company or any subsidiary.

 
[Remainder of Page Intentionally Blank]
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.
 

 
STANDARD FINANCIAL CORP.
       
By:
 
Its:
 



PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the 2012 Equity
Incentive Plan.  The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Equity Incentive Plan.
 

 
PARTICIPANT
           




 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
NOTICE OF EXERCISE OF OPTION
 
(BY EMPLOYEE)
 


I hereby exercise the stock option (the “Option”) granted to me by Standard
Financial Corp. (the “Company”), subject to all the terms and provisions set
forth in the Stock Option Agreement (the “Agreement”) and the Standard Financial
Corp. 2012 Equity Incentive Plan (the “Plan”) referred to therein, and notify
you of my desire to purchase __________________ shares of common stock of the
Company (“Common Stock”) for a purchase price of $_______ per share.
 
Enclosed please find (check one):
 
 
___
Cash or personal, certified or cashier’s check in the sum of $_______, in
full/partial payment of the purchase price.

 
 
___
Stock of the Company with a fair market value of $______ in full/partial payment
of the purchase price.*

 
 
___
My check in the sum of $_______ and stock of the Company with a fair market
value of $______, in full/partial payment of the purchase price.*

 
 
___
Please sell ______ shares from my Option shares through a broker in full/partial
payment of the purchase price.

 
I understand that after this exercise, ____________ shares of Common Stock
remain subject to the Option, subject to all terms and provisions set forth in
the Agreement and the Plan.
 
I hereby represent that it is my intention to acquire these shares for the
following purpose:
 
 
___
investment

 
___
resale or distribution



Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.
 
Date: ____________, _____.
_________________________________________

Participant’s signature


*           If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares.  If my shares are in certificate form, I must attach a separate
statement indicating the certificate number of the shares I am treating as
having exchanged.  If the shares are held in “street name” by a registered
broker, I must provide the Company with a notarized statement attesting to the
number of shares owned that will be treated as having been exchanged.  I will
keep the shares that I already own and treat them as if they are shares acquired
by the option exercise.  In addition, I will receive additional shares equal to
the difference between the shares I constructively exchange and the total new
option shares that I acquire.
 
 
 
 

--------------------------------------------------------------------------------